Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 4/29/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 4/29/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (3/2/2022), but a decision on determining allowability could not be made within the time constraints provided by the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. 
The Applicant has amended claims 1-4, 7-9, 11, 14-17, and 19-20 are amended, and claims 10 and 18 are canceled. Amended claim 1 recites “A method for co-hosting, applicable to a terminal, the method comprising: acquiring a co-hosting establishment instruction, wherein the co-hosting establishment instruction is configured to instruct a first live streaming client to establish co-hosting with a second live streaming client; acquiring configuration information of the first live streaming client in response to the co-hosting establishment instruction, wherein the configuration information comprises first communication protocol information corresponding to a co-hosting establishment process and second communication protocol information corresponding to a co-hosting termination process, the first communication protocol information is applicable to the co-hosting establishment process for different types of co-hosting services, and the second communication protocol information is applicable to the co-hosting termination process for different types of co-hosting services, and wherein each of the different types of co-hosting services at least includes the co-hosting establishment process, a process of displaying live streaming data and the co-hosting termination process; acquiring, in response to the co-hosting establishment instruction, the first communication protocol information corresponding to the co-hosting establishment process from the configuration information; and establishing the co-hosting with the second live streaming client based on the first communication protocol information; acquiring a co-hosting termination instruction, wherein the co-hosting termination instruction is configured to instruct the first live streaming client to terminate the co-hosting with the second live streaming client; acquiring, in response to the co-hosting termination instruction, the second communication protocol information corresponding to the co-hosting termination process from the configuration information; and terminating the co-hosting with the second live streaming client based on the second communication protocol information.” 
The Applicant submits that Hartnett fails to disclose the above-recited features of amended claim 1. The Examiner has reviewed Hartnett in determining if it teaches configuration information for the services between host to host, host to viewer, host to participants, and participants to participants. After consideration, the Examiner agrees with Applicant that Hartnett does not teach the same communication protocol information is configured for establishment process, and the same communication protocol information is configured for termination processes for different types of co-hosting services.
The Applicant submits Claim 1 is in condition for allowance. Claims 2-9 and 11-13 depend on claim 1 and thus are in condition for allowance for their dependency and their own merits. Independent claim 14 is amended similarly as claim 1. For the similar reasons recited above, claim 14 and its dependent claims 15-17, and 19 are in condition for allowance. And further submits that independent claim 20 is amended similarly as claim 1. For the similar reasons recited above, claim 20 is in condition for allowance.
In response, the Examiner agrees that the amended feature of claim 1 is not disclosed in Hartnett. The Examiner began an initial search, but more time is required by the Examiner for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426